Free Writing Prospectus dated March 12, 2012 Mercedes-Benz Auto Receivables Trust 2012-A Issuing Entity Daimler Retail Receivables LLC Depositor Mercedes-Benz Financial Services USA LLC Sponsor and Servicer The depositor has prepared a preliminary prospectus supplement dated March 12, 2012 (subject to completion, dated March 12, 2012) and a prospectus dated March 12, 2012 which describe the notes to be issued by the issuing entity.You should review the preliminary prospectus supplement and the prospectus in their entirety before deciding to purchase any of the notes. Ratings The depositor expects that the notes issued by the issuing entity will receive the indicated ratings from the nationally recognized statistical rating organizations, or “rating agencies,” listed below. Fitch, Inc. Standard & Poor's
